United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 04-40689
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

JOSE LUIS SEGURA-MENDEZ,

                                      Defendant-Appellant.
                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 5:04-CR-572-ALL
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jose Luis Segura-Mendez has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).      Segura-Mendez has

received a copy of counsel’s motion and brief, but he has not

filed a response.     Our review of the brief filed by counsel and

of the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.